Citation Nr: 0514029	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder other than a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran had active service from 
August 1974 to August 1977.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in June 2001 denied 
service connection for a right knee disorder.

3.  The evidence received since the June 2001 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  An unappealed June 2001 rating decision, which denied 
entitlement to service connection for a right knee disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

2.  The evidence received subsequent to the June 2001 rating 
decision is not new and material, and the claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the March 
2003 rating decision as well as the April 2004 Statement of 
the Case issued in connection with this claim have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, and the reasons his claim was denied.  

In addition, the RO sent a letter in February 2003 to the 
veteran that specifically informed him of the substance of 
the VCAA, including the division of responsibilities between 
the VA and the veteran in obtaining the evidence.  The letter 
also notified the veteran that new and material evidence was 
needed to reopen his claim and defined the terms "new" and 
"material."  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) the February 2003 letter essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
provided the opportunity to testify at a December 2004 
hearing before the Board.  

The Board acknowledges the contention of the veteran's 
representative at the December 2004 hearing that the veteran 
should be afforded another VA examination.  However, the duty 
to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does 
not apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) 
(2004).  

The veteran and his representative have not informed the 
Board of any additional, relevant evidence that needs to be 
obtained prior to appellate review.  Based on the foregoing, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal is of record.  
Simply put, the Board finds that disposition of the 
appellant's claim to reopen is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran's claim for service connection for a right knee 
disorder other than a scar was previously considered and 
denied by the RO in rating decisions dated in April 2001 and 
June 2001.  The veteran was notified of the decisions and of 
his appellate rights.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In October 2002, the veteran essentially requested that his 
claim for service connection for a right knee disorder other 
than a scar be reopened.  The RO denied reopening the claim 
on the basis that new and material evidence had not been 
submitted.  A claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  The Board 
recognizes that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001, such as the 
instant case.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a)).   Under the version of 38 C.F.R. 
§ 3.156(a) applicable in this case, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

In the rating decision dated in June 2001 that most recently 
denied service connection for a right knee disorder, other 
than a scar, the RO indicated that the veteran injured his 
right knee in 1980 and began seeking treatment in 1982.  The 
RO also noted that a VA examiner in February 2001 did not 
relate the veteran's current right knee disorder to his 
military service, but instead commented that the disability 
was due to an injury sustained in 1980.  As such, the RO 
found that there was no evidence showing that the veteran's 
current right knee disorder was related to his military 
service.  

The evidence associated with the claims file subsequent to 
the June 2001 rating decision includes service medical 
records and two lay statements as well as the veteran's own 
statements and his December 2004 hearing testimony.  In 
particular, a former comrade who had served with the veteran 
submitted statements in January and February 2004 indicating 
that the veteran was on watch in February 1975 when some 
purple K powder ("PKP") and carbon dioxide bottles broke 
loose and hit his leg and knee.  He related that the veteran 
had screamed for help and was taken to sickbay after the 
bottles were secured.  

Additionally, in his December 2004 hearing testimony before 
the Board, the veteran stated that he injured his right knee 
when a couple of purple K powder bottles hit his knee at 
different angles.  He indicated that ice was placed on his 
knee and that he used crutches for a while.  The veteran's 
representative also noted that he had received treatment for 
his right knee on numerous occasions during his period of 
service, and the veteran further testified that he first 
sought treatment for his right knee in the early 1980's 
following his separation from service.  

The Board has reviewed this evidence.  However, the Board 
finds that such evidence is not new and material within the 
meaning of the laws and regulations set forth above, and as 
such, there is no basis to reopen the claim for service 
connection.

In regards to the copies of the veteran's service medical 
records, the Board finds that such evidence is not new in 
that they were already of record at the time of the June 2001 
rating decision.  

With respect to the January and February 2004 lay statements, 
the Board finds that the evidence is certainly new in that 
these statements were not of record at the time of the June 
2001 rating decision.  However, those statements are 
cumulative and redundant, in that they reiterate that the 
veteran sustained an injury to his right knee during his 
period of service in February 1975.  In fact, the RO had 
already acknowledged the veteran's injury in its grant of 
service connection for a scar of the right knee in a January 
1993 rating decision, and the April 2001 rating decision also 
noted the occurrence of such an injury during his military 
service.  As such, these statements do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that this January and 
February 2004 lay statements are not material.

With respect to the veteran's December 2004 hearing testimony 
as well as his statements submitted in support of his claim, 
the Board finds that the veteran's assertions alone cannot be 
dispositive of the issue for purposes of reopening the claim.  
The record on appeal does not indicate that the veteran has 
the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause or etiology of his right knee 
disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent to offer 
medical opinions or diagnoses and such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, 
the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the June 
2001 rating decision continues to be absent.  Specifically, 
apart from the veteran's service-connected knee scar, there 
remains no medical evidence that indicates that the veteran 
has a current right knee disorder that is in any way causally 
or etiologically related to his service.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for a right knee disorder.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


